IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Kevin Williams,                                 :
                              Appellant         :
                                                :
                       v.                       :    No. 568 C.D. 2017
                                                :    Submitted: July 14, 2017
Pennsylvania Department of                      :
Corrections at SCI-Forest and                   :
Globel Tel Link Corp.                           :



BEFORE:        HONORABLE RENÉE COHN JUBELIRER, Judge1
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                                FILED: February 28, 2018


      Kevin Williams (Appellant) appeals, pro se, from an order of the Court of
Common Pleas of the 37th Judicial District (Forest County Branch) (common pleas),
dated July 12, 2016, dismissing Appellant’s complaint against the Pennsylvania
Department of Corrections (DOC) at State Correctional Institution Forest (SCI-
Forest) and Globel [sic] Tel Link Corp.2 (GTL; collectively, Appellees) for lack of
personal jurisdiction based on improper service of process. Upon review, we affirm.
      Appellant, an inmate at SCI-Forest, filed with common pleas an action in
replevin seeking to have DOC return to him his MP3 player. (Certified Record
(C.R.) No. 1 at 3-5.) Appellant alleged that he had lawfully purchased an MP3 player

      1
          This opinion was reassigned to the authoring Judge on January 2, 2018.
      2
          GTL’s name is, in fact, Global Tel Link Corp.
but, when it arrived at the prison, DOC confiscated it and told Appellant he had to
exchange it for a GTL tablet, which, Appellant claims, is inferior to his MP3 player.
(Id.) Common pleas permitted Appellant to proceed in forma pauperis. (C.R. No.
5.) On February 17, 2016, Appellant allegedly mailed his civil complaint to
Appellees by United States Postal Service (USPS) first-class mail. (C.R. No. 1 at
6.)
       On March 28, 2016, Appellant filed a Motion for Default Judgment, a Notice
of Intention to Enter Judgment, and a Notice of Praecipe for Entry of Judgment of
Non Pros for Failure to File a Complaint or by Default for Failure to Plead. (C.R.
Nos. 3-4.) Attached to Appellant’s Notice of Praecipe were two cash slips, one of
which listed the Governor’s Office of Chief Counsel and GTL, and their addresses,
had the notation “civil complaint,” and indicated that Appellant had purchased 70
cents of postage for each mailing of the complaint to the Governor’s Office of Chief
Counsel and GTL. (C.R. No. 4 at 4.) On April 4, 2016, and again on April 14, 2016,
Appellant filed letters with the Prothonotary of common pleas, asking that his letters
be treated as Motions for Judgment on the Pleadings since Appellees had not entered
an appearance or filed responsive pleadings. (C.R. Nos. 7-8.)
       On April 20, 2016, common pleas, noting that Appellant had not properly
served Appellees, ordered Appellant to serve them and to file proof thereof within
30 days. (C.R. No. 9.) If Appellant failed to file proof of service, common pleas
warned, his complaint would be dismissed. (Id.)
       On July 12, 2016, since Appellant did not file proof of service, common pleas
dismissed the complaint. (C.R. No. 10.) Following Appellant’s filing of a notice of
appeal,3 common pleas explained in its opinion issued pursuant to Rule 1925(a) of

       3
         Appellant filed his notice of appeal with the Superior Court, which Superior Court ordered
transferred to this Court.


                                                2
the Pennsylvania Rules of Appellate Procedure, Pa.R.A.P. 1925(a), that Appellant
did not comply with Rules 400 and 422 of the Pennsylvania Rules of Civil
Procedure, Pa.R.C.P. Nos. 400 and 422, for service on DOC, nor with Rules 403 and
404 of the Pennsylvania Rules of Civil Procedure, Pa.R.C.P. Nos. 403 and 404, for
service on GTL. (C.R. No. 15 at 4-5.) Since Appellant did not comply with the
rules of service, common pleas concluded that it did not have personal jurisdiction
over Appellees.
       On appeal,4 Appellant contends, as relevant, that an institutional cash slip is
sufficient for proving service. Appellant notes that he was granted permission to
proceed in forma pauperis, and, thus, he cannot be expected to pay for certified mail
or hand delivery of process.
       “Proper service is a prerequisite to a court acquiring personal jurisdiction over
a defendant.” Fraisar v. Gillis, 892 A.2d 74, 77 (Pa. Cmwlth. 2006). “[T]herefore,
the rules concerning service of process must be strictly followed.” Cintas Corp. v.
Lee’s Cleaning Servs., Inc., 700 A.2d 915, 917 (Pa. 1997). In order to effectuate
service upon DOC, Appellant was required to have the sheriff serve original process
upon DOC at its office5 and “the office of the attorney general by handing a copy to
the person in charge thereof.” Pa.R.C.P. Nos. 400, 422(a). In order to effectuate
service upon GTL, which, according to Appellant’s institutional cash slip is a
corporation with an address in Reston, Virginia, (C.R. No. 4 at 4), Appellant could
serve GTL, among other ways, by mailing a copy of process to GTL “by any form
of mail requiring a receipt signed by the defendant or his authorized agent.”

       4
         Our standard of review is limited to whether constitutional rights have been violated, or
whether common pleas abused its discretion or committed an error of law. Fraisar v. Gillis, 892
A.2d 74, 76 n.2 (Pa. Cmwlth. 2006).
       5
         Service of process shall be at either the principal office designated in 37 Pa. Code
§ 111.1(a), or the local office as designated in 37 Pa. Code § 111.4(c).


                                                3
Pa.R.C.P. Nos. 403, 404; see Reichert v. TRW, Inc., 561 A.2d 745, 750-52 (Pa.
Super. 1989) (concluding that foreign corporations may be served pursuant to
Pa.R.C.P. No. 403), rev’d on other grounds, 611 A.2d 1191 (Pa. 1992). Appellant,
however, did not do either; instead, Appellant mailed the complaint to Appellees via
USPS first-class mail. The fact that Appellant was granted permission to proceed in
forma pauperis “does not exempt [him] from following the Rules of Civil Procedure
concerning service of process.” Mooney by Mooney v. Commonwealth, 578 A.2d
1384, 1386 (Pa. Cmwlth. 1990).6            Because Appellant did not properly serve
Appellees with process, common pleas did not acquire personal jurisdiction over
them, and, thus, common pleas correctly dismissed Appellant’s complaint.
       Accordingly, we affirm the July 12, 2016 Order of common pleas.




                                           _____________________________________
                                           RENÉE COHN JUBELIRER, Judge




       6
          In Mooney, we noted that “[i]f the complaint had been presented to the sheriff
accompanied with the court order allowing [plaintiff] to proceed in forma pauperis, the sheriff
would have been obliged to serve the complaint and waive all fees.” 578 A.2d at 1386. We also
note that DOC policy permits an indigent inmate to “anticipate on his/her account, postage for
legal mail . . . up to $10 per month.” DC-ADM 803 § 1-B-2.a.(1), available at
http://www.cor.pa.gov/About%20Us/Documents/DOC%20Policies/803%20Inmate%20Mail%20
and%20Incoming%20Publications.pdf (last viewed Feb. 2, 2018.)


                                              4
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Kevin Williams,                         :
                        Appellant       :
                                        :
                  v.                    :   No. 568 C.D. 2017
                                        :
Pennsylvania Department of              :
Corrections at SCI-Forest and           :
Globel Tel Link Corp.                   :


                                    ORDER


      NOW, February 28, 2018, the July 12, 2016 Order of the Court of Common
Pleas of the 37th Judicial District (Forest County Branch), entered in the above-
captioned matter, is hereby AFFIRMED.




                                     _____________________________________
                                     RENÉE COHN JUBELIRER, Judge